DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1, the objections directed to the claim is withdrawn.
In view of the amendments and arguments to Claim 1, the §112(b) rejections directed to the claim is withdrawn.  New §112(b) rejections are directed to the claim below.  This rejection was necessitated by the amendment.
In view of the arguments and amendments to Claim 1, the previous prior art rejections are withdrawn.  New prior art rejections are directed to the claims below with revised mappings and rationales.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	For purposes of Office examination, the Examiner

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2014-176864 (Miyake).
In regards to Claim 1, Miyake teaches a manufacturing method for a hot rolled steel sheet (Abstract), wherein in the production process, a fish tail shape is formed in a rough rolling step (Line 682), and the tip portions are cut to form a concave shape (Line 752) – corresponding to a hot-rolled steel sheet, wherein the hot-rolled steel sheet is cut in portions at the longitudinal head In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Additionally, the disclosed range of about 25 mm to 50 mm overlaps with the claimed range of 13 mm to 25.4 mm.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Miyake further teaches that by rolling, when producing a hot-rolled sheet, a plurality of hot-rolled steel sheet coils can be produced (Lines 272-274) – corresponding to the hot-rolled steel sheet being configured to be used in an unwound state after having been wound around a coil.  Furthermore, n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Additionally, it can be seen that in Figure 1 that at approximately the middle area of the recession, the sum of the two widthwise end portions is in a range of from ¼ to ½ of the sheet (instant Claim 1).

Claim 1 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 5353260 (Hiruta) in view of Japanese Patent Application Publication No. JP 2014-176864 (Miyake).
In regards to Claim 1, Hiruta teaches a winding method for winding a high-strength thick-walled hot-rolled steel plate having a thickness of 15 mm or more in an API standard after hot rolling in a coil, with at least an X65 standard (¶20), wherein one embodiment comprises a sheet of 20 mm thick and 1900 mm wide (¶3) – corresponding to a hot-rolled steel sheet having a 
In the same field of hot-rolled steel sheets, Miyake teaches a manufacturing method for a hot rolled steel sheet (Abstract), wherein in the production process, a fish tail shape is formed in a rough rolling step (Line 682), and the tip portions are cut to form a concave shape (Line 752) – corresponding to a hot-rolled steel sheet cut in unsteady portions at a longitudinal head end and a longitudinal tail end in cutting after rough rolling.  Miyake further teaches that by rolling, when producing a hot-rolled sheet, a plurality of hot-rolled steel sheet coils can be produced (Lines 272-274) – corresponding to the hot-rolled steel sheet being configured to be used in an unwound state after having been wound around a coil.  Furthermore, Miyake teaches that in joining of the sheet bars by the butt type, the upset amount for joining is 10 to 30 mm, in order to establish a stable joint and to prevent an excessive joint load from increasing to protect the joint device (Lines 760-768).  One of ordinary skill in the art would recognize that it is known in the art to use upset amounts of from 10-30 mm in order for ideal stable joint and preventing n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Additionally, it can be seen that in Figure 1 that at approximately the middle area of the recession, the sum of the two widthwise end portions is in a range of from ¼ to ½ of the sheet (instant Claim 1).
Miyake teaches that in the manufacturing process of a hot-rolled steel sheet, bumping at the tip and drawing or folding at the tail end will occur during finish rolling, and since it takes a long time to remove the cut material, it is a factor that greatly reduces the efficiency of the line (Lines 14-18).  Miyake further teaches that structural obstacles at the tip portion of the sheet results in the reduction of rolling speed and efficiency (Lines 27-37).  Miyake discloses that to combat this issue, the tail end of the preceding sheet bar and the leading end of the following sheet bar are sheared (Lines 269-271), wherein via the method a plurality of hot-sheet coils were produced continuously (Lines 273-274), and allow for the improvement of bondability around the edge portion in the sheet width direction and prevent the sheet from breaking during stable continuous hot rolling to be stable (Lines 339-343).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the method of Miyake including, cutting of the ends of the hot-.

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
Applicant argues that Miyake does not teach the amended feature of a longitudinal height as claimed, and instead teaches away from using longitudinal height as claimed due to increasing of length of unbounded parts (Applicant’s Arguments, Page 5), and thus Miyake would teach away from the claimed range (Pages 5-6).
In regards to Applicant’s arguments, Examiner notes that Applicant directs arguments towards the term “longitudinal height”, which renders the claim indefinite, as set forth above.  It is unclear as to how this parameter is measured, and from what points on the steel sheet as claimed and with respect to the recessed portion.  Applicant has not provided sufficient evidence on the record to show that a recess depth is equivalent to the longitudinal height as claimed.  Examiner notes that Miyake teaches that in joining of the sheet bars by the butt type, the upset amount for joining is 10 to 30 mm, in order to establish a stable joint and to prevent an excessive joint load from increasing to protect the joint device (Lines 760-768).  One of ordinary skill in the art would recognize that it is known in the art to use upset amounts of from 10-30 mm in order for ideal stable joint and preventing excessive load, as taught by Miyake.  Therefore, one of ordinary skill in the art would find it obvious to have utilized a longitudinal height in such a n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, Applicant has not provided sufficient evidence on the record, for example a declaration or visual and quantitative data, to show that the product of Miyake does not necessarily have the features as claimed.  
Therefore, Applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEVIN CT LI/
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784